In the

       United States Court of Appeals
                   For the Seventh Circuit
                       ____________________
No. 14-1729
MEGAN RUNNION, a minor, through
her mother and next friend, EDIE RUNNION,
                                                    Plaintiff-Appellant,

                                   v.

GIRL SCOUTS OF GREATER CHICAGO
AND NORTHWEST INDIANA,
                                                   Defendant-Appellee.
                       ____________________

           Appeal from the United States District Court for the
             Northern District of Illinois, Eastern Division.
             No. 12 C 6066—Harry D. Leinenweber, Judge.
                       ____________________

       ARGUED DECEMBER 10, 2014 — DECIDED MAY 8, 2015
                  ____________________

      Before EASTERBROOK, SYKES, and HAMILTON, Circuit Judg-
es.
    HAMILTON, Circuit Judge. This appeal presents substantive
issues concerning the scope of the federal Rehabilitation
Act’s coverage of private organizations (like the Girl Scouts)
that receive federal funding. Before addressing the merits,
2                                                   No. 14-1729

though, we must address some recurring procedural issues
involving Federal Rule of Civil Procedure 12(b)(6) dismissals
and plaintiffs’ opportunities to amend complaints before en-
try of a final judgment of dismissal. In particular, we focus
on how the 2009 amendment to Federal Rule of Civil Proce-
dure 15(a)(1) affects amendment practice in district courts.
    Plaintiff Megan Runnion was active in a Girl Scout troop
run by defendant Girl Scouts of Greater Chicago and
Northwest Indiana, which is the largest regional Girl Scout
organization in the United States. Megan is deaf. For several
years she benefitted from sign language interpreters provid-
ed by the Girl Scouts that enabled her to participate fully in
the troop’s activities. The Girl Scouts then stopped providing
interpreters. When her mother complained, Megan’s entire
troop was disbanded.
    Megan alleges that the Girl Scouts violated the Rehabili-
tation Act by refusing to provide her with sign language ser-
vices and then by disbanding her troop because her mother
complained. The district court ultimately dismissed the case
under Rule 12(b)(6), finding that Megan had failed to allege
sufficiently that the Girl Scouts are subject to the Rehabilita-
tion Act. Thinking amendment would be futile under its in-
terpretation of the Rehabilitation Act, the district court dis-
missed the case without leave to amend.
   We reverse. We first set out the facts and procedural his-
tory of the case, including the substantive issue about the
scope of the Rehabilitation Act’s coverage. We then turn to
the procedural issues and seek to clarify the proper ap-
proach to motions for leave to amend complaints. We then
resolve the substantive issues under the Rehabilitation Act
and conclude that the district court erred by dismissing the
No. 14-1729                                                    3

entire case without giving plaintiff an opportunity to amend
her complaint. The district court corrected that error in part
by vacating its judgment but then erred again by refusing to
allow a proposed amended complaint that is more than suf-
ficient to state a viable claim for relief.
I. Statutory and Procedural Background
    Megan filed her original complaint under the Rehabilita-
tion Act in August 2012 when she was twelve years old. The
Rehabilitation Act of 1973 uses the Congressional spending
power to protect the rights of individuals with disabilities.
Section 504 of the Act provides: “No otherwise qualified in-
dividual with a disability in the United States … shall, solely
by reason of her or his disability, be excluded from the par-
ticipation in, be denied the benefits of, or be subjected to dis-
crimination under any program or activity receiving Federal
financial assistance … .” 29 U.S.C. § 794(a). A person who
has been excluded, denied, or discriminated against may sue
the recipient of federal funds to enforce her rights. 29 U.S.C.
§ 794a(a)(2) (incorporating “remedies, procedures, and
rights” from Title VI of the Civil Rights Act of 1964, 42 U.S.C.
§ 2000d et seq.).
    Megan alleged that she has a hearing impairment, that
she was otherwise qualified to participate in and to benefit
from programs and activities offered by the Girl Scouts, and
that the defendant violated the anti-discrimination provi-
sions of the Rehabilitation Act when it stopped providing
her with sign language interpreters that she needs to partici-
pate in group activities. The decision excluded her from par-
ticipating in and denied her the benefits of Girl Scout pro-
grams and services solely by reason of her disability. Megan
also alleged that the Girl Scouts retaliated against her for re-
4                                                           No. 14-1729

questing these services when they disbanded the troop in
response to her mother’s complaints.
    This appeal does not present any question about wheth-
er, if the Rehabilitation Act applies to the Girl Scouts, the or-
ganization must supply sign-language interpretation. The
disputed issue on the merits of this appeal is whether Megan
alleged sufficiently that the activities from which she was
excluded are covered under the Rehabilitation Act by virtue
of the Girl Scouts receiving Federal funding. The act forbids
discrimination on the basis of disability in any “program or
activity” receiving “Federal financial assistance.” 29 U.S.C. §
794(a). As relevant here, the Act defines “program or activi-
ty” as “all of the operations” of a private organization, 29
U.S.C. § 794(b), if either (i) the private organization “as a
whole” receives federal financial assistance, § 794(b)(3)(A)(i),
or (ii) the private organization receives some federal funding
and “is principally engaged in the business of providing ed-
ucation, health care, housing, social services, or parks and
recreation,” § 794(b)(3)(A)(ii). 1
    In her initial complaint, Megan alleged without more that
the Girl Scouts are “a recipient of federal financial assistance
within the meaning of 29 U.S.C. § 794.” The Girl Scouts
promptly moved to dismiss that complaint under Federal
Rules of Civil Procedure 12(b)(1) (lack of subject-matter ju-
risdiction) and 12(b)(6) (failure to state a claim), arguing that
Megan had not alleged sufficiently that they received federal
financial assistance and were covered by the Rehabilitation

    1 The Act also contains provisions covering schools systems and a
wide range of other federal, state, and local government activities that
receive federal financial assistance but those provisions are not relevant
in this appeal. See 29 U.S.C. § 794(b)(1) & (b)(2).
No. 14-1729                                                   5

Act. All parties now agree (correctly) that whether the Girl
Scouts receive federal financial assistance has no effect on
subject-matter jurisdiction and that federal-question jurisdic-
tion under 28 U.S.C. § 1331 is proper. See generally Arbaugh
v. Y&H Corp., 546 U.S. 500 (2006) (whether employer falls
within the limited definition of an employer covered by Title
VII of Civil Rights Act of 1964 is a merits-related determina-
tion and does not concern subject-matter jurisdiction). We
need not worry further about subject-matter jurisdiction.
    In its first decision, issued October 26, 2012, the district
court sided with the Girl Scouts in an opinion granting the
motion to dismiss under Rule 12(b)(6). The district court
found that Megan’s original complaint had not alleged with
sufficient factual detail that the Girl Scouts received federal
financial assistance within the meaning of 29 U.S.C. § 794(b).
Though Megan tried to argue that the defendant organiza-
tion received financial assistance as a whole or was princi-
pally engaged in providing education or social services, the
district court concluded that she had failed to allege facts
supporting either theory.
     The conclusion that Megan needed to allege in her com-
plaint facts supporting specific legal theories was problemat-
ic, to say the least. Even after Bell Atlantic Corp. v. Twombly,
550 U.S. 544 (2007), and Ashcroft v. Iqbal, 556 U.S. 662 (2009),
the Federal Rules of Civil Procedure do not require code
pleading. Under the old pre-Rules regime of code pleading,
plaintiffs were required to plead the elements of a cause of
action along with facts supporting each element. 5 Charles
Alan Wright & Arthur R. Miller, Federal Practice and Proce-
dure § 1216 (3d ed.) (describing code pleading as requiring
“the pleader [to] set forth the ‘facts’ constituting a ‘cause of
6                                                         No. 14-1729

action’”). Under the modern regime of the Federal Rules, the
complaint need contain only factual allegations that give the
defendant fair notice of the claim for relief and show the
claim has “substantive plausibility.” Johnson v. City of Shelby,
135 S. Ct. 346 (2014) (per curiam). As explained in Johnson:
        Petitioners stated simply, concisely, and direct-
        ly events that, they alleged, entitled them to
        damages from the city. Having informed the
        city of the factual basis for their complaint,
        they were required to do no more to stave off
        threshold dismissal for want of an adequate
        statement of their claim.
135 S. Ct. at 347; accord, Bausch v. Stryker Corp., 630 F.3d 546,
559–62 (7th Cir. 2010) (reversing dismissal where complaints
gave fair notice of claims); Bartholet v Reishauer A.G. (Zurich),
953 F.2d 1073, 1078 (7th Cir. 1992) (Federal Rules of Civil
Procedure do not require complaint to specify legal theory
or statute that supports claim for relief). Plaintiff has not ar-
gued on appeal that her original complaint was sufficient,
though, so we need not reach a conclusion on that question.
    Normally, the plaintiff would have an opportunity to
avoid any harm caused by a problematic dismissal by
amending her complaint to try to add what the district court
found was lacking. Here, however, the district court took an
unusual step after finding that the original complaint failed
to state a claim. Without affording plaintiff any opportunity
to try to correct the deficiencies the court had identified, the
district court entered final judgment in favor of defendant. 2


    2 We must note the confusion about whether the district court en-
tered a final judgment on October 26, 2012. The court’s opinion conclud-
No. 14-1729                                                                  7

    In light of the presumption in favor of giving plaintiffs at
least one opportunity to amend, see, e.g., Luevano v. Wal-
Mart Stores, Inc., 722 F.3d 1014, 1024 (7th Cir. 2013), denying
a plaintiff that opportunity carries a high risk of being
deemed an abuse of discretion. The district court supported
its decision with a finding that amendment would be futile,
but that conclusion was based on a novel interpretation of
the Rehabilitation Act and a preliminary view of the facts
that could prove mistaken following amendment.



ed by saying only that “the Court grants Defendant’s Motion to Dis-
miss.” Though the court considered whether amendment might be futile,
it said nothing about dismissing the case, let alone dismissing it with
prejudice or denying leave to amend the complaint. The same day the
court docketed a separate piece of paper called “Judgment in a Civil
Case,” but that document also failed to acknowledge the difference. It
said: “It is hereby ordered and adjudged that the motion by defendant to
dismiss is granted,” but said nothing about dismissal of the action or
whether plaintiffs were denied all relief.
     If that were all we had before us, those documents would not have
amounted to a final judgment. See Paganis v. Blonstein, 3 F.3d 1067, 1070
(7th Cir. 1993) (noting that a judgment entry that simply grants a motion
is too ambiguous to determine the disposition of the case). However, the
court’s electronic docket entry for the “Judgment” includes a notation
that is not on the judgment itself: “Case Terminated.” The discrepancy
between the electronic docket and the docketed judgment is unfortunate,
but the “Case Terminated” notation is a sufficiently clear indication that
the district court believed it was finished with the case, at least where no
party was prejudiced by the inconsistency. The parties reasonably con-
cluded that final judgment of dismissal had been entered. See Luevano v.
Wal-Mart Stores, Inc., 722 F.3d 1014, 1020–21 (7th Cir. 2013); Furnace v.
Board of Trustees of Southern Illinois Univ., 218 F.3d 666, 669–70 (7th Cir.
2000); Principal Mutual Life Ins. Co. v. Cincinnati TV 64 Ltd. Partnership, 845
F.2d 674, 676 (7th Cir. 1988).
8                                                 No. 14-1729

    Faced with a judgment entered without an opportunity
to amend, Megan filed a motion to alter the judgment under
Federal Rule of Civil Procedure 59(e) and for leave to file an
amended complaint under Rule 15(a)(2). Megan attached a
proposed amended complaint that set forth more specific
allegations about the Girl Scouts’ funding and why she be-
lieved the defendant both had received funding as a whole
and is an organization primarily engaged in education and
social services. The proposed amended complaint cited pub-
licly available information, including public statements by
the Girl Scouts, about the organization’s funding and pro-
gramming.
    On March 12, 2013, the district court granted the motion
and vacated the judgment of October 26, 2012. There was a
catch, though. The court said Megan could try to establish
that defendant was a private organization receiving financial
assistance “as a whole,” but the court refused to allow her to
pursue the theory that the defendant was principally en-
gaged in education or social services. The district court gave
Megan thirty days to file a new amended complaint elabo-
rating on only the “as a whole” theory for finding federal
financial assistance.
    Megan filed such an amended complaint on April 11,
2013. The Girl Scouts then filed a new motion to dismiss,
which the district court granted on March 7, 2014. This time,
the court’s judgment was clear: it said the court was indeed
entering a final judgment in favor of defendant and against
plaintiff. Megan then filed this appeal. She no longer pur-
sues the theory that the Girl Scouts receive federal financial
assistance “as a whole.” She stakes her appeal instead on the
argument that the district court erred by refusing to allow
No. 14-1729                                                   9

her to pursue the theory that the Girl Scouts are “principally
engaged in the business of providing education, health care,
… social services, or parks and recreation” as alleged in the
proposed amended complaint submitted with her Rule 59(e)
motion.
II. Procedural Issues
    Before turning to the merits, we must sort out some pro-
cedural issues posed by the district court dismissing the
original complaint and entering judgment without granting
leave to amend the complaint. First, we consider the general
approach district courts must take in reviewing motions for
leave to amend. Second, we address how review of such mo-
tions is affected by the district court’s entry of judgment. Fi-
nally, we examine the impact of the 2009 amendment to Rule
15(a)(1) on both pre- and post-judgment motions for leave to
amend.
   A. General Rule—Liberal Approach to Amending Pleadings
    When the district court granted the motion to dismiss the
original complaint, Megan no longer had a right to amend
her complaint as a matter of course. See Fed. R. Civ. P.
15(a)(1) (right to amend expires 21 days after service of de-
fendant’s motion to dismiss under Rule 12(b)). Ordinarily,
however, a plaintiff whose original complaint has been dis-
missed under Rule 12(b)(6) should be given at least one op-
portunity to try to amend her complaint before the entire ac-
tion is dismissed. We have said this repeatedly. E.g., Luevano
v. Wal-Mart Stores, Inc., 722 F.3d at 1024; Bausch v. Stryker
Corp., 630 F.3d at 562; Foster v DeLuca, 545 F.3d 582, 584 (7th
Cir. 2008); Barry Aviation Inc. v. Land O’Lakes Municipal Air-
port Comm’n, 377 F.3d 682, 687 & n.3 (7th Cir. 2004) (collect-
10                                                 No. 14-1729

ing cases). Rule 15(a)(2) governs when court approval is
needed to amend a pleading: “The court should freely give
leave [to amend] when justice so requires.” See generally
Foman v. Davis, 371 U.S. 178, 182 (1962) (reversing denial of
leave to amend by citing to Rule 15(a)(2)’s mandate to freely
give leave to amend and stating “this mandate is to be heed-
ed”).
    When a district court denies a plaintiff such an oppor-
tunity, its decision will be reviewed rigorously on appeal. In
Barry Aviation, we said that giving leave to amend freely is
“especially advisable when such permission is sought after
the dismissal of the first complaint. Unless it is certain from
the face of the complaint that any amendment would be fu-
tile or otherwise unwarranted, the district court should grant
leave to amend after granting a motion to dismiss.” 377 F.3d
at 687 (emphasis added). We also endorsed the reasons for
this practice given by Professors Wright and Miller:
      The federal rule policy of deciding cases on the
      basis of the substantive rights involved rather
      than on technicalities requires that plaintiff be
      given every opportunity to cure a formal defect
      in his pleading. This is true even though the
      court doubts that plaintiff will be able to over-
      come the defects in his initial pleading.
      Amendment should be refused only if it ap-
      pears to a certainty that plaintiff cannot state a
      claim. The better practice is to allow at least
      one amendment regardless of how unpromis-
      ing the initial pleading appears because except
      in unusual circumstances it is unlikely that the
      court will be able to determine conclusively on
No. 14-1729                                                    11

       the face of a defective pleading whether plain-
       tiff actually can state a claim.
Id. at 687, quoting 5A Charles Alan Wright & Arthur R. Mil-
ler, Federal Practice and Procedure § 1357 (2d ed. 1990).
    Where it is clear that the defect cannot be corrected so
that amendment is futile, it might do no harm to deny leave
to amend and to enter an immediate final judgment, just as
when an amendment has been unduly delayed or would
cause undue prejudice to other parties. See, e.g., Airborne
Beepers & Video, Inc. v. AT & T Mobility LLC, 499 F.3d 663, 666
(7th Cir. 2007); James Cape & Sons Co. v. PCC Construction Co.,
453 F.3d 396, 400–01 (7th Cir. 2006); see also Foman, 371 U.S.
at 182 (leave to amend may be denied based on futility, un-
due delay, undue prejudice, or bad faith). Such cases of clear
futility at the outset of a case are rare, though, and this is not
one of them.
    The liberal standard for amending under Rule 15(a)(2) is
especially important where the law is uncertain. In the wake
of Twombly and Iqbal, there remain considerable uncertainty
and variation among the lower courts as to just how de-
manding pleading standards have become. For a good recent
illustration, see the majority and dissenting opinions in
McCleary-Evans v. Maryland Dep’t of Transportation, 780 F.3d
582 (4th Cir. 2015), which disagree about how to reconcile
Swierkiewicz v. Sorema N.A., 534 U.S. 506 (2002), with Twombly
and Iqbal. In the face of that uncertainty, applying the liberal
standard for amending pleadings, especially in the early
stages of a lawsuit, is the best way to ensure that cases will
be decided justly and on their merits. See Foman, 371 U.S. at
181–82, citing Fed. R. Civ. P. 1 (Federal Rules of Civil Proce-
dure “should be construed and administered to secure the
12                                                    No. 14-1729

just, speedy, and inexpensive determination of every action
and proceeding.”).
    B. Amendment Following Entry of Judgment
    Despite the liberal standard for amending pleadings, the
Girl Scouts argue that our review of the district court’s deci-
sion to bar Megan from pursuing the “principally engaged”
theory of Rehabilitation Act coverage should be more defer-
ential because it was made as part of a decision on a Rule
59(e) motion to modify a final judgment. We reject this ar-
gument, which contends in essence that one error by the dis-
trict court (prematurely entering a final judgment on the ba-
sis of futility) should insulate another error (erroneously
denying leave to amend on the basis of futility) from proper
appellate review.
    It is true that when a district court has entered a final
judgment of dismissal, the plaintiff cannot amend under
Rule 15(a) unless the judgment is modified, either by the dis-
trict court under Rule 59(e) or 60(b), or on appeal. Camp v.
Gregory, 67 F.3d 1286, 1289 (7th Cir. 1995), citing Car Carriers,
Inc. v. Ford Motor Co., 745 F.2d 1101, 1111 (7th Cir. 1984); see
also Fed. R. Civ. P. 59(e) (motion to alter or amend judg-
ment); Fed. R. Civ. P. 60(b) (motion for relief from final
judgment). It is also true that Rules 59(e) and 60(b) provide
“extraordinary remedies reserved for the exceptional case.”
Foster, 545 F.3d at 584, citing Dickerson v. Board of Educ. of Ford
Heights, 32 F.3d 1114, 1116 (7th Cir. 1994); see also 6 Charles
Alan Wright & Arthur R. Miller, Federal Practice and Proce-
dure § 1489 (3d ed.) (noting importance of finality of judg-
ments and collecting cases noting same).
   Because Rules 59(e) and 60(b) are reserved for extraordi-
nary cases, the Girl Scouts urge us to apply a more demand-
No. 14-1729                                                    13

ing standard to post-judgment motions to amend than we do
to motions to amend filed prior to the entry of judgment. But
the extraordinary nature of these remedies does not mean
that a different standard applies—at least when judgment
was entered at the same time the case was first dismissed.
When the district court has taken the unusual step of enter-
ing judgment at the same time it dismisses the complaint,
the court need not find other extraordinary circumstances
and must still apply the liberal standard for amending
pleadings under Rule 15(a)(2). See Foster, 545 F.3d at 584–85
(noting that district courts “routinely do not terminate a case
at the same time that they grant a defendant’s motion to
dismiss”); Bausch v. Stryker Corp., 630 F.3d 546, 562 (7th Cir.
2010).
    Lest there be any doubt about the soundness of applying
the liberal amendment policy of Rule 15(a)(2) to post-motion
judgment motions for relief, the Supreme Court’s decision in
Foman v. Davis, 371 U.S. 178 (1962), itself illustrates the point.
The district court had granted a motion to dismiss a contract
claim based on the statute of frauds and immediately en-
tered judgment dismissing the case. Id. at 179. Plaintiff
sought post-judgment relief that was treated as a Rule 59(e)
motion, and because of some confusion about the timing of a
notice of appeal, the appeal was dismissed. Foman v. Davis,
292 F.2d 85, 87 (1st Cir. 1961). The Supreme Court reversed,
and it applied the liberal amendment policy of Rule 15(a)(2)
to the post-judgment motion for relief. Foman, 371 U.S. at
182.
    Consistent with that approach, we have repeatedly ap-
plied that same liberal policy of amendment when reviewing
district court decisions on post-judgment motions for leave
14                                                 No. 14-1729

to amend. Bausch, 630 F.3d at 562; Foster, 545 F.3d at 584–85;
Camp, 67 F.3d at 1290. We have reversed district court deci-
sions that provide no explanation for why they denied
amendment. See Foster, 545 F.3d at 584–85 (vacating denial of
post-judgment relief made without explanation); accord,
Foman, 371 U.S. at 182 (“[T]he grant or denial of an oppor-
tunity to amend is within the discretion of the District Court,
but outright refusal to grant the leave without any justifying
reason appearing for the denial is not an exercise of discre-
tion; it is merely abuse of that discretion and inconsistent
with the spirit of the Federal Rules.”). Similarly, we have af-
firmed a decision to grant post-judgment leave to amend
when there was no reason the amendment should otherwise
have been denied. See Camp, 67 F.3d at 1289–90. Finally, we
have reversed a decision denying post-judgment amend-
ment when the reason given by the district court for denying
the amendment—futility of amendment—was not supported
by the record. See Bausch, 630 F.3d at 562.
    In other words, a district court cannot nullify the liberal
right to amend under Rule 15(a)(2) by entering judgment
prematurely at the same time it dismisses the complaint that
would be amended. As with pre-judgment motions for leave
to amend, the district court must still provide some reason—
futility, undue delay, undue prejudice, or bad faith—for
denying leave to amend, and we will review that decision
under the same standard we would otherwise review deci-
sions on Rule 15(a)(2) motions for leave to amend.
     C. Effect of the 2009 Amendment
   The Girl Scouts also argue that the district court was
right to reject Megan’s “principally engaged” theory because
the 2009 amendment to Rule 15(a)(1) requires district courts
No. 14-1729                                                15

reviewing motions for leave to amend under Rule 15(a)(2) to
apply a more demanding standard than we have previously
applied. The 2009 amendment imposed a new and shorter
deadline for a plaintiff to exercise her right to amend her
complaint as a matter of course, so the Girl Scouts suggest
that we should similarly restrict plaintiff’s ability to amend
with leave of the court.
    Before 2009, a plaintiff who lost a Rule 12(b)(6) motion
challenging an original complaint had an absolute right to
file an amended complaint. The rule then provided: “A party
may amend its pleading once as a matter of course: … before
being served with a responsive pleading … .” A motion un-
der Rule 12(b)(6) is not a “pleading,” so the plaintiff had a
right to amend “as a matter of course” after the motion was
granted. E.g., Camp, 67 F.3d at 1289.
  In 2009, Rule 15(a)(1) was amended to limit this right to
amend as a matter of course:
      A party may amend its pleading once as a mat-
      ter of course within:
      (A) 21 days after serving it, or
      (B) if the pleading is one to which a responsive
      pleading is required, 21 days after service of a
      responsive pleading or 21 days after service of
      a motion under Rule 12(b), (e), or (f), whichev-
      er is earlier.
The advisory committee notes explain that the 2009 amend-
ment
      will force the pleader to consider carefully and
      promptly the wisdom of amending to meet the
16                                                  No. 14-1729

       arguments in the motion. A responsive
       amendment may avoid the need to decide the
       motion or reduce the number of issues to be
       decided, and will expedite determination of is-
       sues that otherwise might be raised seriatim.
    Based on the 2009 amendment, the Girl Scouts argue that
if Megan thought she might need to amend her complaint in
light of the motion to dismiss, she should have done so with-
in 21 days after she received that motion to dismiss pointing
out deficiencies in her complaint. Her decision not to amend,
according to the Girl Scouts, exposed her to the risk that the
district court would grant the motion to dismiss and enter
judgment dismissing the entire case, which the Girl Scouts
argue is reason enough to find that the district court did not
abuse its discretion in denying leave to amend.
     We disagree. The 2009 amendment did not impose on
plaintiff’s choice a pleading regime of “one-and-done.”
Adopting that regime would attribute to the 2009 amend-
ment of Rule 15(a)(1) a far greater coercive power than is ev-
ident in the text of the amended rule or the advisory com-
mittee’s explanation. The only coercive effect evident in the
text is that 21 days after service of a Rule 12 motion, a plain-
tiff’s right to amend changes from one guaranteed under
Rule 15(a)(1) to one governed by the liberal standard under
Rule 15(a)(2). The loss of a guaranteed right to amend as a
matter of course can be important, and the prospect of that
loss may help persuade some plaintiffs confronted with a
Rule 12 motion to respond by amending rather than spend-
ing time and money arguing about easily corrected deficien-
cies, whether real or imagined. The advisory committee
No. 14-1729                                                           17

hoped that such a response might resolve a motion to dis-
miss without court action.
    But a plaintiff who receives a Rule 12(b)(6) motion and
who has good reason to think the complaint is sufficient may
also choose to stand on the complaint and insist on a deci-
sion without losing the benefit of the well-established liberal
standard for amendment with leave of court under Rule
15(a)(2). That subsection was not amended and still applies
after the right to amend as a matter of course has lapsed. The
need for a liberal amendment standard remains in the face of
uncertain pleading standards after Twombly and Iqbal. 3
III. Merits of the Proposed Amendment
    This excursion through the procedural history brings us
to the question whether the district court erred by refusing
to consider the “principally engaged” theory of Rehabilita-
tion Act coverage alleged in Megan’s proposed amended
complaint. Under that theory, all of the Girl Scouts’ opera-
tions would be subject to the Act if the organization “is prin-
cipally engaged in the business of providing education,
health care, housing, social services, or parks and recrea-
tion.” 29 U.S.C. § 794(b)(3)(A)(ii). The sole reason the district
court gave for denying amendment was that under its inter-
pretation of the statute, any amendment asserting the “prin-
cipally engaged” theory would be futile. In the district
court’s view, the complaint could never be amended to state
a valid claim because the Rehabilitation Act excludes private


    3 A district court does not have the discretion to remove the liberal
amendment standard by standing order or other mechanisms requiring
plaintiffs to propose amendments before the court rules on a Rule
12(b)(6) motion on pain of forfeiture of the right to amend.
18                                                  No. 14-1729

membership organizations like the Girl Scouts from its reach
even if they might otherwise be principally engaged in
providing one of the services designated in the statute.
    Despite the Girl Scouts’ argument to the contrary, none of
the other grounds for denying leave to amend apply here.
Plaintiffs did not fail to take advantage of several opportuni-
ties to amend. See, e.g., Agnew v. Nat’l Collegiate Athletic
Ass’n, 683 F.3d 328, 347 (7th Cir. 2012) (affirming denial of
fourth opportunity to amend). Nor is there any evidence that
Megan unduly delayed amending the complaint or acted in
bad faith. Once the district court told Megan that her com-
plaint was deficient and entered judgment, she filed her Rule
59(e) motion and proposed amended complaint within 28
days. Upon consideration of that motion, the district court
made no finding of delay or bad faith and was willing to al-
low Megan to amend her complaint on the other theory in
her motion seeking leave to amend—that the Girl Scouts re-
ceived federal funding “as a whole.” The district court treat-
ed the two theories differently only because it thought one
was futile while the other was not.
    In this case there is a further reason for concluding that
Megan did not unduly delay by waiting to amend her com-
plaint until after it was dismissed by the district court: there
is uncertainty as to whether the Rehabilitation Act covers
private organizations like the Girl Scouts. The relevant statu-
tory language has been the subject of relatively few deci-
sions, so this is not a case where a plaintiff obtusely failed to
comply with well-established legal standards. Accordingly,
Megan could reasonably have expected that the allegations
in her original complaint would survive a motion to dismiss.
Moreover, given how difficult it might be to discover all of
No. 14-1729                                                     19

the Girl Scouts’ activities, the disputed issue is one that may
require considerable time, effort, and money to litigate. It
was reasonable for her to avoid that expense until she was
sure that she failed to survive the motion to dismiss. Cf.
Bausch v. Stryker Corp., 630 F.3d at 560–61 (recognizing that
plaintiffs’ pleading burden is “commensurate with the
amount of information available to them”) (citation and in-
ternal quotation marks omitted).
    That leaves us with a denial based on futility. Generally,
denials of leave to amend are reviewed for abuse of discre-
tion. Gandhi v. Sitara Capital Management, LLC, 721 F.3d 865,
868 (7th Cir. 2013). But when the basis for denial is futility,
we apply the legal sufficiency standard of Rule 12(b)(6) to
determine whether the proposed amended complaint fails to
state a claim. See, e.g., General Electric Capital Corp. v. Lease
Resolution Corp., 128 F.3d 1074, 1085 (7th Cir. 1997). Accord-
ingly, our review for abuse of discretion of futility-based de-
nials includes de novo review of the legal basis for the futility.
See Gandhi, 721 F.3d at 868–69; accord, Ervin v. OS Restaurant
Servs., Inc., 632 F.3d 971, 976 (7th Cir. 2011) (“If … the district
court applies an incorrect legal rule as part of its decision,
then the framework within which it has applied its discre-
tion is flawed, and the decision must be set aside as an
abuse.”).
   We conclude that the district court erred by finding that
amendment would be futile. The proposed amended com-
plaint here did not fail to state a claim upon which relief
could be granted. Neither the text nor the legislative history
of the Rehabilitation Act suggests that Megan’s claim is
barred as a matter of law because organizations like the Girl
Scouts are categorically exempt from the Rehabilitation Act.
20                                                  No. 14-1729

Absent that categorical bar, Megan’s proposed amended
complaint is more than sufficient to state a claim upon which
relief can be granted.
     A. The Rehabilitation Act and Private Membership Organiza-
        tions
    We turn first to whether the district court correctly inter-
preted § 794(b)(3)(A) as not applying to organizations like
the Girl Scouts. In finding that private membership organi-
zations like the Girl Scouts could never be subject to the Re-
habilitation Act, the district court found in the statute a re-
quirement that the private organization provide a public
service and be open to the public. This interpretation cannot
be squared with the text of § 794(b)(3)(A). As written, the
provision applies broadly to all sorts of private organizations
so long as they receive federal funding and are “principally
engaged” in providing one of the services enumerated in the
statute. Since § 794(b)(3)(A)’s very purpose is to set out when
private organizations are subject to the Rehabilitation Act, it
is reasonable to assume that Congress would have been
more explicit if it had wanted to exempt private membership
organizations.
    For example, Congress might have expressly exempted
private membership organizations or private organizations
not open to the public, as it has done in other similar stat-
utes. See, e.g., 42 U.S.C. § 2000a(e) (exempting from Title II
of Civil Rights Act of 1964 “a private club or other estab-
lishment not in fact open to the public”); 42 U.S.C. § 2000e(b)
(excluding “bona fide private membership club” from defi-
nition of employer subject to Title VII); 42 U.S.C. §
12111(5)(B)(ii) (excluding “bona fide private membership
No. 14-1729                                                   21

club” from definition of employer subject to Americans with
Disabilities Act).
    No such express exemptions are found in the text of the
Rehabilitation Act. To find a broad exemption for private
membership organizations, we would have to read into the
statute an implied requirement that the private organization
be open to the public. The district court did exactly that,
supporting its categorical exemption with reference to case
law interpreting similar anti-discrimination statutes and
with legislative history of the Civil Rights Restoration Act of
1987, which amended the Rehabilitation Act. The fact that
other anti-discrimination statutes exempt private member-
ship organizations expressly, see Welsh v. Boy Scouts of Ameri-
ca, 993 F.2d 1267, 1276–77 (7th Cir. 1993), does not support
but instead undermines the argument for an implied exemp-
tion here. We conclude that the Rehabilitation Act covers
private organizations not open to the public if they receive
federal financial assistance within the scope of § 794.
    Because the text of the statute can apply so clearly to all
private organizations that receive federal financial assis-
tance, there is no need to resort to legislative history. See
EEOC v. Chicago Club, 86 F.3d 1423, 1434 (7th Cir. 1996). In
any event, the nuggets of legislative history cited by the dis-
trict court do not support a categorical exemption for private
membership organizations or organizations not open to the
public. In the district court’s reading of the legislative histo-
ry, the Rehabilitation Act should apply only to private enti-
ties that “provide[] a public service,” S. Rep. No. 100-64, at 4,
20 (1988), or “perform governmental functions,” id. at 20. In
the court’s view, a private membership organization cannot
be deemed to provide a “public service” because it provides
22                                                           No. 14-1729

services only to its members and is not generally open to the
public.
    When read in context, however, the passages from the
legislative history merely explain why the provision was
limited to covering organizations providing the enumerated
services. See S. Rep. No. 100-64, at 4 (“if the corporation pro-
vides a public service, such as social services, education, or
housing, the entire corporation is covered”); id. at 18 (ex-
plaining that the bill under consideration would cover “pri-
vate entities … that provide services that are traditionally
regarded as within the public sector, i.e., those enumerated
in part (3)(A)(ii) of the definition of ‘program or activity’”);
id. at 20 (“Even private corporations are covered in their en-
tirety … if they perform governmental functions, i.e., are
‘principally engaged in the business of providing education,
housing, social services, or parks and recreation.’”). To be
sure, the services enumerated in the statute are often provid-
ed by governmental or public service entities. But private
corporations choosing to provide these services—whether to
their own members (or tuition-paying students) or to the
public at large—are providing a “public service” in the way
Congress envisioned.4




     4Under the Girl Scouts’ narrower reading, it is difficult to explain
the presence of 29 U.S.C. § 794(b)(2), which provides that traditional pri-
vate and public school systems are subject to the Rehabilitation Act. See
34 C.F.R. § 104.39; 65 Fed. Reg. 68050, 68051 (Nov. 13, 2000) (explaining
application of Act to private schools). Thus, for § 794(b)(3)(A)(ii) to have
any substance for education services, it must apply to private organiza-
tions providing education services outside of the traditional school con-
text.
No. 14-1729                                                   23

    Even so, private membership organizations could still be
exempt from the statute if they were thought to be, as a cate-
gorical matter, principally engaged in businesses other than
providing the services enumerated in the statute. Cf. S. Rep.
No. 100-64, at 18 (“Because they are principally religious or-
ganizations, institutions such as churches, dioceses and syn-
agogues would not be considered to be ‘principally engaged
in the business of providing education, health care, housing,
social services or parks or recreation,’ even though they may
conduct a number of programs in these areas.”). But nothing
about the nature of private membership organizations
makes it impossible for them to be engaged principally in
providing the services found in the statute.
    The primary activity of at least some private membership
organizations that receive federal financial assistance is to
engage in programs that fall within the statute. Others may
not engage in any such programs, and some might engage in
providing those sorts of services on the side. Whatever the
case may be, the statute provides the standard—“principally
engaged in the business of providing education, health care,
housing, social services, or parks and recreation”—that can
be applied on a case-by-case basis to private membership
organizations to determine if they are covered by the Reha-
bilitation Act. Cf. Doe v. Salvation Army in U.S., 685 F.3d 564,
571 (6th Cir. 2012) (declining to adopt a categorical rule for
religious organizations because the legislative history “says
nothing about a religious organization whose participation
in such programs is its primary activity, or that churches
may never be subject to liability under 29 U.S.C. § 794(a) if
the vast majority of their activities are the provision of social
services”).
24                                                  No. 14-1729

     B. “Principally Engaged” Coverage Under 29 U.S.C.
        § 794(b)(3)(A)(ii)
     Since no categorical exemption applies, we next evaluate
whether plaintiff’s proposed amendment was otherwise fu-
tile. We apply the Rule 12(b)(6) standard for evaluating the
legal sufficiency of a complaint. General Electric Capital, 128
F.3d at 1085 (“The opportunity to amend a complaint is futile
if ‘the complaint, as amended, would fail to state a claim up-
on which relief could be granted.’”) (citation omitted). That
means we must accept as true all factual allegations in the
complaint. Carlson v. CSX Transportation, Inc., 758 F.3d 819,
826 (7th Cir. 2014). A claim for relief must be plausible rather
than merely conceivable or speculative. See Ashcroft v. Iqbal,
556 U.S. 662, 678 (2009); Bell Atlantic Corp. v. Twombly, 550
U.S. 544, 556 (2007); Carlson, 758 F.3d at 826–27. But all this
means is that the plaintiff must “include ‘enough details
about the subject-matter of the case to present a story that
holds together.’” Carlson, 758 F.3d at 827, quoting Swanson v.
Citibank, N.A., 614 F.3d 400, 404–05 (7th Cir. 2010). At this
pleading stage, we do not ask whether these things actually
happened; instead, “the proper question to ask is still ‘could
these things have happened.’” Id., quoting Swanson, 614 F.3d
at 404–05.
    Turning to the requirements for establishing that the Re-
habilitation Act covers a private organization under
§ 794(b)(3)(A)(ii), we know that a plaintiff must eventually
prove that the private organization is “principally engaged
in the business of providing education, health care, housing,
social services, or parks and recreation.” The statute does not
define what these individual businesses entail or explain
No. 14-1729                                                            25

what it means to be “principally engaged” in them. See Sal-
vation Army, 685 F.3d at 568.
   Because the list of activities in § 794(b)(3)(A)(ii) is written
in the disjunctive, Megan must eventually show that de-
fendant engages in any one of these businesses. Megan fo-
cuses on the education and social services provided by the
Girl Scouts. 5 In terms of what businesses might qualify as
providing education, the statute envisions that education is
not limited to the sort of instruction received in a traditional
school system. As noted above, formal educational systems
are covered by a separate provision, § 794(b)(2). Section
794(b)(3)(A)(ii), then, covers the sort of education offered by
stand-alone schools or by other private organizations seek-
ing to train and develop individuals. As to what constitutes
a social service, it is “an activity designed to promote social
well-being” such as “organized philanthropic assistance of
the sick, destitute, or unfortunate.” Salvation Army, 685 F.3d
at 570, quoting Merriam Webster’s Collegiate Dictionary
1115 (10th Ed. 1995). 6



    5Though she focuses on education and social services, plaintiff also
points to some Girl Scout projects that involve providing health care and
parks and recreation.
    6 The district court adopted a definition of social service that re-
quired the service to be performed by trained personnel. Though some
definitions of social services may hint at the need for trained personnel,
we see no textual basis for this limit, nor can we see why Congress
would have imposed such a requirement here. Even if it had, nothing in
the proposed amended complaint suggests that the Girl Scouts’ volun-
teer efforts are carried out without supervision by trained personnel.
While the district court speculated that troop leaders are generally par-
ent volunteers, it would be just as easy to infer that those volunteers
26                                                           No. 14-1729

    What it means to be “principally engaged” in providing
these services poses a distinct question. “Principally en-
gaged” has been interpreted in other contexts to mean “the
primary activities of a business, excluding only incidental
activities.” See Doe, 685 F.3d at 571. If any one of the desig-
nated activities is principal, that would be sufficient. Contra-
ry to the Girl Scouts’ suggestion, however, a private organi-
zation would also fall within the statute if it engages in a mix
of the statutorily enumerated services, e.g., if it provides so-
cial services and education services and those services in the
aggregate make up the primary activities of the private or-
ganization. There is no reason to think Congress was laying
out mutually exclusive conditions. Reading the statute this
way also ensures that organizations that focus on providing
more than one of the enumerated public services without
committing to just one are still covered. 7 This reading also
renders unnecessary the difficult task of classifying hybrid
activities that provide, for example, both education and so-
cial services. At bottom, then, the relevant inquiry is whether

have received at least some training from the organization. Either way,
this is the sort of dispute that cannot be resolved on the pleadings.
     7 A simple example inspired by the federal government’s amicus
brief illustrates why this is the correct reading. Suppose a private organi-
zation devotes 35% of its resources to education, 25% to social services
and 40% to selling food. If each enumerated activity were considered in
isolation, the organization might be deemed principally engaged in sell-
ing food even though 60% of its resources were spent providing the ser-
vices enumerated in the statute. Now suppose a second organization
devotes 51% of its resources to education, 9% to social services, and 40%
to selling food. The second organization would certainly be covered. We
find it hard to believe that Congress intended the statute to cover the
second organization but not the first. Both are principally engaged in
providing the enumerated services.
No. 14-1729                                                               27

providing the statutorily enumerated services—the public
services Congress specified—make up the primary activities
of the organization.
    Megan’s proposed amended complaint alleges plausibly
that the Girl Scouts are a private organization principally
engaged in the business of providing the services found in
§ 794(b)(3)(A)(ii). Beyond merely alleging that the Girl
Scouts received federal funds and were engaged in some of
those activities as their principal business activities, which
would have been sufficient for pleading purposes, the pro-
posed amended complaint went much further. Megan’s
complaint cites numerous instances in which the defendant
has characterized itself and its programs as educational. The
constitution of the national organization—which plaintiff
alleges the Chicago-area defendant must follow—provides
that “Girl Scouting is a nonformal, experiential, and coopera-
tive education program that promotes girls’ personal growth
and leadership development.” Plaintiff also cites a 2011 fi-
nancial statement saying that defendant’s organization is “an
out-of-school educational program designed to help girls put
into practice the fundamental principles of the Girl Scout
movement.” 8


    8  It does not pose a problem for plaintiff that she attached these ex-
hibits to her complaint. In evaluating the sufficiency of a complaint, “the
court may also consider documents attached to the pleading without
converting the motion into one for summary judgment.” Wigod v. Wells
Fargo Bank, N.A., 673 F.3d 547, 556 (7th Cir. 2012), citing Fed. R. Civ. P.
10(c). Further, and contrary to the district court’s suggestion in its opin-
ion dismissing the first complaint, plaintiff also would have been permit-
ted to use these exhibits for the first time in opposition to a Rule 12(b)(6)
motion in the district court. Geinosky v. City of Chicago, 675 F.3d 743, 745
n.1 (7th Cir. 2012) (“a party opposing a Rule 12(b)(6) motion may submit
28                                                           No. 14-1729

    Going even further, the proposed amended complaint
identifies many examples of programs the organization of-
fers that indicate the organization is principally engaged in
providing the services enumerated in the statute. Many of
these programs are plausibly classified as providing educa-
tion, health care, social services, or parks and recreation. The
defendant even classifies the sale of cookies—perhaps the
Girl Scouts’ most publicly visible program—as an integral
part of achieving its overall educational goals. Taken all to-
gether, the allegations in the complaint exceed what is need-
ed to allege plausibly that defendant is principally engaged
in the business of providing the services enumerated in the
statute. It would not have been futile to permit Megan to
amend, and the district court’s contrary conclusion was a le-
gal error that caused it to abuse its discretion in denying
leave to amend.
    Lest we be misunderstood, a plaintiff need not provide
all the level of detail provided by Megan’s proposed amend-
ed complaint to survive a motion to dismiss. As detailed as
the proposed amended complaint is, we recognize that
plaintiff has focused on the portion of defendant’s activities
and statements that are publicly available. Discovery may
reveal additional activities and other evidence that will in-
form how best to classify defendant under the statute. That
is why we have explained that plaintiffs’ “pleading burden
should be commensurate with the amount of information
available to them.” See Bausch, 630 F.3d at 561 (internal quo-


materials outside the pleadings to illustrate the facts the party expects to
be able to prove”).
No. 14-1729                                                      29

tation marks omitted), quoting In re Medtronic, Inc. Sprint Fi-
delis Leads Products Liability Litig., 623 F.3d 1200, 1212 (8th Cir.
2010) (Melloy, J., dissenting). We cannot expect, nor does
Federal Rule of Civil Procedure 8 require, a plaintiff to plead
information she could not access without discovery.
    The district court thus erred first when it entered judg-
ment on the original complaint and again when it rejected as
futile the “principally engaged” theory of Rehabilitation Act
coverage in plaintiff’s proposed amended complaint. The
final judgment of the district court is REVERSED and the
case is REMANDED for further proceedings consistent with
this opinion.